 1 ADAM L. BRAVERMAN
   United States Attorney
 2 COLIN M. MCDONALD
 3 California Bar No. 286561
   Assistant United States Attorney
 4 United States Attorney’s Office
   880 Front Street, Room 6293
 5 San Diego, California 92101-8893
 6 Telephone: (619) 546-9144
   colin.mcdonald@usdoj.gov
 7
 8 Attorneys for Plaintiff
   United States of America
 9
10                    UNITED STATES DISTRICT COURT
11                   SOUTHERN DISTRICT OF CALIFORNIA
12
                                       )
13 United States of America,           )   Case No.: 18mj-20098-KSC-AJB
                                       )
14             vs.                     )
                                       )   DECLARATION BY ASSISTANT
15                                     )
                                       )   UNITED STATES ATTORNEY
16 Oscar Jesus Chavez-Diaz,            )   MICHAEL LASATER
                                       )
17                                     )
               Defendant.              )
18                                     )

19
20        The United States of America, by its counsel, submits the attached
21 declaration by Assistant United States Attorney Michael Lasater regarding
22 the protocols and procedures governing Central Violations Bureau proceedings
23 in the Southern District of California.
24                                           Respectfully submitted,
25
     Dated:    October 2, 2018               ADAM L. BRAVERMAN
26                                           United States Attorney
27
                                             s/Colin M. McDonald
28                                           COLIN M. MCDONALD
                                             Assistant United States Attorney

30
 1
 2
                    UNITED STATES DISTRICT COURT
 3
                 SOUTHERN DISTRICT OF CALIFORNIA
 4
                                                  )
 5   United States of America,                    ) Case 18mj-20098-KSC-AJB
                                                  )
 6                                                ) CERTIFICATE OF SERVICE
                                                  )
 7         v.                                     )
                                                  )
 8                                                )
     Oscar Jesus Chavez-Diaz,                     )
 9                                                )
                                                  )
10                               Defendant.       )
11                                                )
                                                  )
12
13       I, the undersigned, declare under penalty of perjury that I have
14 served the foregoing document on the above-captioned party(ies) by:
15
         ☒ electronically filing it with the U.S. District Court for the Southern
16         District of California using its ECF System, which electronically
17         notifies the party(ies).
18       ☐ causing the foregoing to be mailed by first class mail to the parties
19         identified with the District Court Clerk on the ECF System.

20       ☐ causing the foregoing to be mailed by first class mail to the
21         following non-ECF participant at the last known address, at which
           place there is delivery service of mail from the United States Postal
22         Service:
23       Executed on October 2, 2018
24
                                                 ADAM L. BRAVERMAN
25                                               United States Attorney
26
                                                 s/Colin M. McDonald
27                                               COLIN M. MCDONALD
                                                 Assistant U.S. Attorney
28


30
